IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



  ATE OF WASHINGTON,                       ]                                       t-o


                                                  No. 71162-8-1
                     Respondent,           ]                                        o.
                                                  DIVISION ONE
       v.                                  ;                                        fo

  \RTIN DAVID PIETZ,                       |      UNPUBLISHED OPINION
                                                                                         o

                                                                                         o
                     Appellant.            I      FILED: October 12. 2015



       Spearman, C.J. — Martin David Pietz was convicted of murder in the

second degree for killing his wife. Pietz appeals his conviction, arguing that the

tribl court erred by (1) admitting evidence of prior bad acts in violation of ER 403

aijid ER 404(b); (2) giving a to convict instruction that did not make the legal

standard manifestly clear; and (3) releasing an empanelled juror outside of open

cciurt. We find no error and affirm.

                                       FACTS

       At 10:20 p.m. on January 28, 2006, Pietz reported his wife, Nicole Pietz,

a$ a "missing person." Verbatim Report of Proceedings (VRP) (9/16/13) at158.

Hfe told the responding officer that she had been asleep when he got home the

night before, but when he woke up that morning she was gone and she wasn't

there when he got home from work. He explained that Nicole had been in
No. 71162-8-1/2


Alcoholics Anonymous (AA) for dependence on pain medication, but she had

been sober for eight years and was expected to celebrate a sobriety anniversary

on the day she was reported missing. Pietz also told police that some of Nicole's

medication was missing and he was worried that she had relapsed.

       Pietz told Nicole's mother and stepfather about the missing medication

and showed them her wedding ring, explaining that the couple had taken to not

wearing their rings every day. He also told them that Nicole had recently started

wearing her retainer outside of the home.

       Nine days later, on February 6, 2006, Nicole's body was found. During the
time she was missing, friends and family filled her voice mail with over forty
messages expressing concern and asking her to contact them. Nicole was found
wearing a plastic dental device that had been fitted to her mouth. She had
bruises on her face caused by blunt force, along with bruises on her elbows,
thighs, knees, and pelvis. Her neck muscles were deeply bruised, and there was
evidence of hemorrhaging on both sides of her throat and in her eyes, indicative
of strangulation. The medical examiner concluded that the cause of Nicole's
death was asphyxia due to manual strangulation.
       The State charged Pietz with second degree murder. Over Pietz's
objection, the trial court admitted evidence of his extramarital affairs, his sexual
interest in other women, and an attempt to loosen his wife's sexual inhibitions by
spiking her drink at a club. The trial court heard testimony from one of Pietz's
former co-workers with whom he had a romantic relationship from 2001 to 2003.
 Two other woman testified that they met Pietz in 2003, and they had either
Nc. 71162-8-1/3


kissed or slept with him after going out drinking. One woman testified that Pietz

wculd often complain that his wife would not go out with him to social events and

criticized his drinking.
       Renee Stewart exercised at the gym where Pietz worked in 2003. She

testified that she, Pietz, and others who worked at the gym, would often go to a
 icihtclub together. According to Stewart, prior to one outing to the nightclub,

Pietz told her that he planned to put ecstasy in Nicole's drink. That night she saw

Pietz give his wife a Red Bull. Stewart testified that after drinking it, Nicole

became "more sexual" with people. VRP (9/17/13) at 149. Pietz later confirmed

to Stewart that he had, in fact, put ecstasy in Nicole's Red Bull. The next time at

the club, Stewart saw Pietz bring his wife a Red Bull again, and witnessed a

change in Nicole that "wasn't overtly sexual but... more the intimacy (sic)

arjiongstfriends. ..."VRP (9/17/13) at 158-59.
        There was also testimony that several weeks before Nicole's

disappearance, Pietz asked a customer from the gym to go out for coffee and
gave her his phone number. And a few weeks after her death, Pietz asked a co
worker if he thought it was too soon to date. Nicole's co-worker testified that on

January 27, 2006, the day before she went missing, Nicole was upset and told
hi|n that she "kn[ew] that David [was] having an affair." VRP (9/16/13) at 76.
        Near the end of the trial, October 7, 2013, Juror 1 called chambers and

srioke with the trial judge's bailiff. The bailiff then notified counsel via email that
 Juror #1 called and let the court know she is ill and can no longer come to court.
No. 71162-8-1/4


She has been released from jury service this morning." Clerk's Papers (CP) at

52£. Once trial resumed, the judge stated on the record:

      "Counsel, I think you have been informed that juror number one
      has been having some health issues during trial, and
      nevertheless continued to come in everyday (sic) I am informed
      this morning by my bailiff that [juror number one] called in, and
      couldn't even get out of bed this morning, because of a systemic
      health problem she has. So my judgment, we will proceed
      without her, but she will be excused." VRP (10/7/13) at 4.

Pi^tz did not object until the following day, when he argued that the juror "was
exbused not in open court without a Bone-Club analysis"1 and moved for a

mistrial. VRP (10/8/13) at 6. The trial court denied the motion.
      The jury received a number of written instructions, including No. 10, which

re&d as follows:

              To convict the defendant of the crime of Murder in the
       Second Degree, each of the following elements of the crime must be
       proved beyond a reasonable doubt:
                (1) That on or about January 27, 2006 through
                January 28, 2006, the defendant:
                (a) Was committing or attempting to commit the
                       crime of Assault in the Second Degree;
                   (b) Caused the death of Nicole Pietz in the course
                       of and in furtherance of such crime or in
                       immediate flight from such crime; and
                   (c) That Nicole Pietz was not a participant in the
                       crime;
                                    OR
                   (2) That on or about January 27, 2006 through
                       January 28, 2006, the defendant:
                   (a) Acted with intent to cause the death of Nicole
                       Pietz; and
                   (b) That Nicole Pietz died as a result of defendant's
                       acts;
                                    AND




       1 State v. Bone-Club. 128 Wash. 2d 254, 906 P.2d 325 (1995).
Nd 71162-8-1/5

                 (3)   That any of these acts occurred in the State of
                       Washington.

              If you find from the evidence that elements (1)(a), (b),
       and (c), or (2)(a) and (b), and element (3) have been proved
       beyond a reasonable doubt, then it will be your duty to return a
       verdict of guilty. Elements (1)(a), (b), and (c) and (2)(a) and
       (b) are alternatives and only one need be proved. In order to
       find the defendant guilty you must unanimously agree that
       either (1)(a), (b), and (c) or (2)(a) and (b) has been proved.
       You are not required to unanimously agree which of either
       (1)(a), (b) and (c) or (2)(a) and (b) has been proved.
              On the other hand, if, after weighing all of the evidence,
       you have a reasonable doubt as to elements (1)(a), (b) and (c)
       and (2)(a) and (b), and element (3), then it will be your duty to
       return a verdict of not guilty. CP at 312-13.

The jury was also given Instruction No. 3, which read as follows:

               The defendant has entered a plea of not guilty. That plea
       puts in issue every element of the crime charged. The State is the
       plaintiff and has the burden of proving each element of the crime
       beyond a reasonable doubt. The defendant has no burden of
       proving that a reasonable doubt exists as to these elements.
              A defendant is presumed innocent. This presumption
       continues throughout the entire trial unless during your
       deliberations you find it has been overcome by the evidence
       beyond a reasonable doubt.
               A reasonable doubt is one for which a reason exists
       and may arise from the evidence or lack of evidence. It is such
       a doubt as would exist in the mind of a reasonable person
       after fully, fairly, and carefully considering all of the evidence
       or lack of evidence. If, from such consideration, you have an
       abiding belief in the truth of the charge, you are satisfied
       beyond a reasonable doubt.

 CJP at 305.
       The jury returned a guilty verdict. The court imposed 220 months of

confinement. Pietz appeals.
Nd 71162-8-1/6

                                     DISCUSSION

         The "To Convict" Instruction

         Pietz argues that his conviction must be reversed because the "to convict"

instruction relieved the State of its burden to prove all of the elements of murder

in   :he second degree. He also argues the instruction suggests that a jury has a

duty to acquit only if it finds reasonable doubt as to all of the elements, not just

one. The State argues that any lack of clarity in the to convict instruction was

mi tigated by the other instructions, and any error was harmless.

         We review jury instructions de novo in the context of the instructions as a

wrjole. State v. Jackman, 156 Wash. 2d 736, 743, 132 P.3d 136 (2006). Jury
instructions must make the relevant legal standard manifestly apparent to the

average juror. State v. Borsheim, 140 Wash. App. 357, 366, 165 P.3d 417 (2007)

(citing State v. Watkins, 136Wn. App. 240, 241, 148 P.3d 1112 (2006)). The
requirements of due process usually are metwhen the jury is informed of all the
elements of an offense and instructed that unless each element is established

beyond a reasonable doubt, the defendant must be acquitted. State v. Scott, 110
Wash. 2d 682, 690, 757 P.2d 492 (1988). It is reversible error to instruct the jury in a

manner relieving the State of its burden. State v. Bennett, 161 Wash. 2d 303, 307,

165 P.3d 1241 (2007).

         Pietz assigns error to that part of the to convict instruction that reads

"[elements (1)(a), (b), and (c) and (2)(a) and (b) are alternatives and only one
neied be proved." CP at 305. He claims that "the instruction could be read to

mean elements 1(a) - (c) and 2(a) - (b) are alternatives and only one element
Nc 71162-8-1/7


need be proved." Brief of Appellant at 19. In other words, the jury could have

read the instruction to mean that it was required to convict if the State had only

proved one out of the five listed elements.
       Pietz also argues that Instruction 10 could have been read to require

achuittal only if the jury found reasonable doubt as to all of the sub-elements of

both options. The instruction states "if, ... you have a reasonable doubt as to

elements (1)(a), (b) and (c) and (2)(a) and (b), and element (3), then it will be
yo jr duty to return a verdict of not guilty." CP 312-313. He argues that the use of

thes conjunction "and" "tells the jury that it has a duty to return a 'not guilty' verdict

on y if it has a reasonable doubt as to each of the three elements of the first

alternative means (1(a), (b) and (c)) and each of the two elements of the second
alternative means (2(a) and (b))." Reply Br. at 4.
       The State concedes that the instructions were unclear, so we consider

only whether the error requires reversal. Ajury instruction that misstates the law

such that it relieves the State of its burden to prove every element of the crime

charged affects a constitutional right and therefore is subject to the rigorous

constitutional harmless error standard. State v. Thomas, 150 Wash. 2d 821, 844-45,

83 P.3d 970 (2004). For a constitutional error, the State bears the burden of

proving that the error is harmless beyond a reasonable doubt. State v. Lynch,

1^8 Wn.2d 487, 494, 309 P.3d 482 (2013).
        Pietz argues that the failure to properly instructthe jury on reasonable

ddubt is structural error requiring reversal without resort to harmless error

analysis. He cites Sullivan v. Louisiana. 508 U.S. 275, 281-82, 113 S. Ct. 2078,
No. 71162-8-1/8


124 LEd.2d 182 (1993); Miller v. State, 298 Kan. 921, 923, 318 P.3d 155 (2014);

and State v. Smith, 174 Wash. App. 359, 298 P.3d 785 (2013) to support his

argument. Each of these cases is easily distinguishable. In Sullivan, the jury was

given a written definition of reasonable doubt that was identical to one held

unconstitutional in Cage v. Louisiana. 498 U.S. 39, 41, 111 S. Ct. 328, 112
L. Ed. 2d 339 (1990) (disapproved of on other grounds by Estelle v. McGuire, 502
U.S. 62, 112 S. Ct. 475, 116 L. Ed. 2d 385 (1991)). The definition "equated a

reasonable doubt with a 'grave uncertainty' and an 'actual substantial doubt,' and

stated that what was required was a 'moral certainty' that the defendant was

guilty." Cage, 498 U.S. at 41.

       The other two cases involved substitutions of words that potentially

reduced the State's burden of proof or changed the obligation to acquit a

defendant. In Smith, the jury was instructed that if it had a reasonable doubt it

"should" return a verdict of not guilty, instead of that it had a "duty" to do so as set

forth in 11 Washington Practice: Washington Pattern Jury Instructions:

Criminal 4.21 (3d ed. 2008) (Elements of the Crime); Smith, 174 Wash. App. at

363. We observed that at one point, the jury was deadlocked and we could not

discern how unanimity was finally reached. But one possible reason was that

"jlrors concluded from the court's instructions that while jurors with lingering
doubts should return a verdict of not guilty, they did not have to." Id. at 369.

Thus, we held the erroneous instruction was structural error which necessitated

reversal, because of "the difficulty of assessing the effect of the error." ]dL at 368-

9 fquotino State v. Wise, 176Wn.2d 1, 14 n.7, 288 P.3d 1113 (2012) (quoting


                                           8
Nc .71162-8-1/9


Gonzalez v. Lopez, 548 U.S. 140, 149 n.4, 126 S. Ct. 2557, 165 L. Ed. 2d 409

(2p06)).

        Similarly, in Miller the court found that an instruction that described the

tesit as "reasonable doubt as to the truth of each of the claims required to be

proved by the State," instead of "reasonable doubt as to the truth of any of the

claims" was structural error. Miller, 298 Kan. at 930. The Miller court found that

[a] jury instruction that a jury is reasonably likely to have applied in a way that

could produce a guilty verdict despite reasonable doubt is per se prejudicial."

Mi   ler, 318P.3dat935.

        Unlike in Smith or Miller, here there was no reasonable possibility that the

jury applied the instruction in a way that compromised Pietz's right to a verdict of
not guilty except upon a jury concluding that each element of the charged crime
was proved beyond a reasonable doubt. Pietz contends the jury may have

understood the instruction to require a guilty verdict even if it had, for example, a

reasonable doubt as to all of the sub-elements except that Nicole was killed in

Washington State. Or, he suggests that the jury may have understood that it was
required to find him guilty even if the State proved only one element ofthe crime
beyond a reasonable doubt, for example, that Nicole was not a participant in the
crime. But when the court's instructions are viewed as a whole, neither of these

readings of the instruction is even remotely feasible. Instruction No. 3, the
"reasonable doubt" instruction, in particular, explained to the jury the State's

"burden of proving each element of the crime beyond a reasonable doubt." CP
No. 71162-8-1/10


305 (emphasis added.) And Pietz has identified nothing in the record that

suggests the jurors were confused about the instruction.

       In addition, as the State points out, at trial the only element in contention

was the identity of Nicole's killer. The evidence that someone intentionally killed

Nicole by deliberately strangling her, in Washington was undisputed. Thus, even

if we were to assume the jury read the instruction as Pietz suggests, the error

wculd only have affected the verdict if the jury somehow found reasonable doubt

about the undisputed elements.

       Although the to-convict instruction was not a model of clarity, we fail to see

how it affected the verdict in this case. It neither relieved the State of its burden

to prove every element beyond a reasonable doubt nor permitted the jury to find

Pietz guilty without finding the evidence sufficient on each element ofthe crime.
Accordingly, we reject Pietz's claim ofstructural error. We also conclude beyond
a reasonable doubt that any error in the instruction was harmless because we

can discern no way in which the error contributed to the outcome of the trial.

Thomas, 150 Wash. 2d at 845. The evidence against Pietz, while circumstantial,

w^is substantial and compelling.
       Public Trial

       Pietz argues that his constitutional right to a public trial was violated

because a sitting juror was released from service by the bailiff. The Sixth
Amendment and article I, section 22 of the Washington Constitution guarantee a

cr minal defendant's right to a public trial. U.S. Const, amend. VI; Wash. Const,
art. I, § 22; State v. Bone-Club, 128 Wash. 2d 254, 261-62, 906 P.2d 325 (1995).


                                           10
Nd 71162-8-1/11

       Whether a defendant's constitutional right to a public trial has been

violated is a question of law that is reviewed de novo. State v. Wilson, 174 Wn.

App. 328, 334, 298 P.3d 148 (2013). A reviewing court must first determine if "the

proceeding at issue implicates the public trial right, thereby constituting a closure

at all." State v. Sublett, 176 Wash. 2d 71, 292 P.3d 715 (2012). The appellant must

show that a closure occurred in the first place. State v. Koss, 181 Wash. 2d 493,

50p, 334P.3d 1042(2014).

       Pietz cites to Watters v. State, 328 Md.38, 42, 612 A.2d 1258 (1992) and

Stke v. Irbv, 170 Wash. 2d 874, 878, 246 P.3d 796 (2011), to support his argument

that the bailiff excused the juror improperly via e-mail. In Watters, a deputy sheriff

excluded the public and press from voir dire and jury selection. Pietz cites

Watters to show that the public's trial right can be violated by a person other than

a judicial officer. In Irbv, the court held that an e-mail agreement among counsel
and the judge to release jurors outside of the defendant's presence violated his

right to a public trial.
        But here, Pietz has not shown that Juror 1 was actually excused outside of

opdn court via e-mail to the parties or by the bailiff's phone conversation. On the
contrary, the record shows that the juror was excused in open court, with no
objection. In response to Pietz's motion the following day, the trial court pointed
out that he dismissed the juror in open court and with regard to the notion that his

bailiffexcused the juror, the judge noted:

        ... let me say, my bailiff has no authority to excuse a juror. She can only
        notify me of the condition of a juror. I'm the one who excuses the juror
        after I brought it up to counsel in open court.


                                           11
Nc .71162-8-1/12




VRP (10/8/13) at 6.2

        Furthermore, any possible error that resulted from removing the juror was

harmless. The only feasible course ofaction was to excuse Juror 1 and seat an
alternate juror. Pietz fails to even suggest what other course of action was

available to the trial court. Under these circumstances, there is not even a remote

possibility that the juror's removal had any effect on the outcome of Pietz's case.

        Evidentiary Rulings

        Pietz also argues that the trial court erred by admitting evidence of his

extramarital affairs and interest in other women shortly before and after Nicole's

death. He argues that the evidence was inadmissible under ER 404(b) and its

unfair prejudicial effect outweighed any probative value. The State argues that

the trial court properly admitted evidence of the affairs as proof of motive.

        The test for admitting evidence under ER 404(b) requires the trial court to

(1) find by a preponderance of evidence that the misconduct occurred, (2)
identify the purpose for which the evidence is sought to be introduced, (3)
determine whether the evidence is relevant to prove an element of the crime

charged, and (4) weigh the probative value against the prejudicial effect. State v.
Thanq. 145 Wash. 2d 630, 642, 41 P.3d 1159 (2002). A trial court's decision to



        2CrR 6.5 vests authority with the trial courtto discharge a juror who is unable to perform
his^ or her duties. Pietz implies that the judge exercised this authority through the bailiff and that
her email to the parties is confirmation that the discharge did not occur in open court. He argues
that the judge's statement that he excused thejuror in open court was disingenuous and "a
concerted effort to create a record that would make the issue appeal-proof." Reply Briefof
Appellant at 9. We decline to even consider this argument because Pietz offers no facts in
support of this dubious claim.


                                                   12
No .71162-8-1/13


admit evidence under ER 404(b) will be reversed only for abuse of discretion.

State v. Wade, 138 Wash. 2d 460, 463-64, 979 P.2d 850 (1999). A court abuses its

discretion only when its decision is manifestly unreasonable or based on

untenable grounds. ]d. at 464 (citing State ex rel. Carroll v. Junker, 79 Wash. 2d 12,

48t> P.2d 775 (1971)). In a doubtful case, the evidence should be excluded.

Sniith, 106Wn.2dat776.
       Proof of motive is a proper basis for the admission of prior acts under ER

40k(b). State v. Benn, 120 Wash. 2d 631, 653, 845 P.2d 289 (1993); State v.
Terrovona, 105 Wash. 2d 632, 650, 716 P.2d 295 (1986). Motive is defined as "the

moving course, the impulse, the desire that induces criminal action on part of the

accused. . . ." State v. Powell, 126 Wash. 2d 244, 260, 893 P.2d 615 (1995)

(quoting Black's Law Dictionary 1014 (6th rev. ed.1990)). Motive is well

recognized in murder cases as evidence of intent, premeditation, or purpose.

State v. Halstien, 122 Wash. 2d 109, 119, 857 P.2d 270 (1993).

       Under State v. Messinger, 8 Wash. App. 829, 835, 509 P.2d 382 (1973)

"[ejvidence of marital disharmony and infidelity may be relevant and material and
be admissible if there exists some causal relationship or natural connection

between the misconduct and the criminal act with which the accused stands
charged." (Citing State v. Gaines, 144 Wash. 446, 258.P. 508 (1927)). In that

case the court admitted unspecified evidence of marital infidelity known to and

committed by both parties, along with the fact that the parties had consulted an

attorney regarding a divorce a week prior to the incident. Jd. The evidence was

considered relevant and material to the issue of motive; "[i]n cases where there is



                                         13
No. 71162-8-1/14


no   proof of who committed the criminal act, proof of motive is important, and

often decisive." Id (Citing State v. Barton, 198 Wash. 268, 277-79, 88 P.2d 385

(1^39)). Here, the case relied wholly on circumstantial evidence as to the identity
of Nicole's killer. The State argues that evidence of adultery shows "Pietz's

genuine unhappiness with Nicole and with being tied to her.. . ." Br. of

Respondent at 34.
         Pietz cites two cases from other jurisdictions to support his argument that

evidence of extramarital affairs are only relevant if they are combined with

evidence of violence of current conduct that would show motive. In Camm v.

State, 812 N.E.2d 1127 (Ind. 2004) the Indiana supreme court excluded evidence

of   extensive extramarital affairs as more prejudicial than probative. The court

reasoned that

         to be admissible, evidence of a defendant's extramarital affairs
         should be accompanied by evidence that such activities had
         precipitated violence or threats between the defendant and victim in
         the past, or that the defendant was involved in an extramarital
         relationship at the time of the completed or contemplated homicide.
         The admissibility of such evidence may be further constrained by
         concerns of chronological remoteness, insufficient proof of the
         extrinsic act, or the general concern that the unfair prejudicial effect
         of certain evidence might substantially outweigh its probative value
         in a particular case. Id. at 1133.

In   that case, there was no evidence of a violent or hostile relationship, that the

defendant ever threatened his wife with harm, or that he was involved in an
extramarital relationship at the time of her murder. Id Similarly, in Lesley v.

State, 606 So. 2d 1084 (Miss. 1992), a Mississippi court excluded evidence of

esirlier affairs, because they occurred years before both her current affair and the



                                              14
No. 71162-8-1/15


planned murder of her husband. The court found that the earlier incidents were

not part of any chain of events leading to the planned murder, jd. at 1090. The

defendant's alleged adultery did not make it more likely than not that she

committed conspiracy to commit murder, jd. Following the reasoning in those

cases, Pietz argues that the evidence of his affairs were too remote in time and

had no connection to any possible motive to harm his wife.

       The evidence admitted consisted of affairs dating back to 2003 and some

more recent flirtations, including testimony about Pietz being interested in dating

a few weeks after Nicole's body was discovered. Taking all of the evidence into

consideration, the trial court found that "[t]he State ha[d] a continuing pattern that

would suggestthat the defendant had a long-standing dissatisfaction with their
sexual relations in his marriage, and that had been going on from before the

marriage, and there is an inference it went on all the way through the marriage
up to the date of the death of his wife." VRP (9/9/13) at 90-91. The trial court
observed that if the evidence had only consisted of old affairs, without a

continuing pattern, it would have excluded it under ER 403. Id at 91. But it found
that the evidence was relevant to establishing motive because Pietz "was not

happy with his wife, and sought out lots of other folks. To have it happen, he
perhaps manipulated his wife to change that relationship, and it just wasn't
satisfactory," and "[t]hey argued about it, apparently." \j± at 91. Because the trial
court properly balanced the probative value and prejudicial effect of the evidence,
its admission was not an abuse discretion.




                                          15
Nd 71162-8-1/16

       Pietz argues that the admission of evidence that Pietz secretly spiked his

wife's drink with ecstasy was irrelevant and highly prejudicial. The trial court

found the evidence to be relevant because "the witnesses assert[ed] he did it

against his wife's will, without her knowledge. . . . If that's true, itwould suggest

that... he was willing to harm his wife in order to get what he wanted." VRP

(9/11/13) at 10-11. Pietz argues that this evidence is not probative because it is

"[d]oubtless there are many spouses dissatisfied with their marital sex lives and

seek, through various means, to spice things up," and that such dissatisfaction

cannot be equated to a motive for murder. Reply Br. at 13. But here, there was

no mere effort to "spice things up." According to the testimony, Pietz was well

aware of his wife's substance abuse issues and surreptitiously gave her an illegal

controlled substance in order to conform her sexual behavior to his wishes.

Under these circumstances, there was no abuse of discretion in admitting this

evidence.

       Pietz next assigns errorto the trial court's admission of testimony that
Nicole knew about her husband's affair because her state of mind was not

relevant to a material issue at trial. Pietz argues that the trial court's reason for

admitting such statements rests on speculation, because there was no
expressed intention to confront Pietz that night. The trial court admitted the
testimony, because it pertained to "whether she suspected it, and was angry
about it. On the day in question was she angry that he had been having this long
standing extra marital relationship? And if she was, then that provides a very




                                           16
No. 71162-8-1/17


fertile ground for them to have a pretty hot argument on." VRP (9/9/13) at 94. We

find no error in the trial court's reasoning.3

        Finally, Pietz argues that the trial court erred when it admitted evidence of

the voicemails left on Nicole's phone. Pietz contends that any probative value of

the voicemail was greatly outweighed by the prejudicial effect. The trial court

found that Pietz's defense was based on the theory that Nicole was still alive at

some period on Saturday, January 28, 2006, there was "certainly relevance to

the? fact she continue[d] to receive pleading voicemails from her friends asking

her to call them." VRP (10/2/13) at 65. The court found that because the phone

messages indicated "a fairly strong inference that if she was alive she certainly
wasn't picking up her cell phone. And given the fact that we all know we're tied at
the hip to our cell phones these days, that's unlikely." jU Another inference was
that "she was no longer alive to return those phone calls," and that "that in and of
itself is sufficient to say it's admissible regardless ofthe fact that they were all
from other people rather than your client and there being an inference your client
should have been included." Id We find that the trial court acted within its

discretion when it admitted evidence of the voicemails.




        3 In his statement of additional grounds, Pietz assigns error to the trial court's admission
of Evidence of Nicole telling her co-worker that she knew Pietz was having an affair. He argues
that such evidence should have been excluded because itwas inadmissible character and
 propensity evidence. He also argues that evidence of his acts of infidelity should have been
excluded under ER 403 and ER 404(b). Because Pietz has not set forth any arguments that were
 not raised by his counsel in the main brief, we do not address them separately.


                                                 17
No. 71162-8-1/18



      Affirm.




                            ^ON^^r^ £L
WE CONCUR:




                             ^cjX,0-
                   y




                       18